DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US Patent/PGPub. No. 20170076633).

Regarding Claim 17, (Original) Moon et al. teach a method for cleaning ([0100], FIG. 4, i.e. enable cleaning) a tactile display ([0100], FIG. 4, i.e. tactile indicators) comprising a removable capture plate assembly ([0100], FIG. 4, i.e. top portion 200 is removably joined to) comprising the acts of removing ([0100], FIG. 4, i.e. be removed in FIG. 4 to enable cleaning) said capture plate assembly from the tactile display (i.e. please see above citation(s)).

Regarding Claim 18, (Previously Presented) Moon et al. teach the method of claim 17 further comprising washing or wiping ([0063], FIG. 4, i.e. for cleaning with a liquid) the removed capture plate assembly (i.e. please see above citation(s)).

Regarding Claim 19, (Original) Moon et al. teach the method of claim 18 further comprising replacing ([0063], FIG. 4, i.e. can be rejoined) the capture plate assembly on the tactile display (i.e. please see above citation(s)).

3.	Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (US Patent/PGPub. No. 8360778).

Regarding Claim 20, (Original) Murphy et al. teach a method for cleaning (Col. 11, Ln. 8-15, FIG. 7, i.e. to clean) a tactile display (Col. 11, Ln. 1-5, FIG. 7, i.e. Braille pin) comprising the acts of over-driving (Col. 11, Ln. 11-15, FIG. 7, i.e. high voltage) one or more actuators (Col. 11, Ln. 11-15, FIG. 7, i.e. bimorph actuators).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-6, 8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent/PGPub. No. 20090023116) in view of Zarate et al. (US Patent/PGPub. No. 10692637).

Regarding Claim 1, (Currently Amended) Shaw teaches a tactile display ([0041], FIG. 1-3, i.e. refreshable tactile reader apparatus for Braille text and graphics), comprising:
a capture plate assembly ([0041], FIG. 1-3, i.e. decks 10 and 20 … Braille pins 30).
However, Shaw does not explicitly teach
a top assembly in mechanical communication with the capture plate assembly, and
a membrane positioned between the capture plate assembly and the top assembly.
In the same field of endeavor, Zarate et al. teach
a top assembly (Col. 4, Ln. 39-44, FIG. 2, i.e. movable pin 27) in mechanical communication with (Col. 4, Ln. 39-44, FIG. 2, i.e. individually connected) the capture plate assembly (Col. 4, Ln. 39-44, FIG. 2, i.e. pegs 25), and
a membrane (Col. 6, Ln. 58-61, FIG. 2, i.e. latching plates 15) positioned between (FIG. 2, i.e. as shown by the figure(s)) the capture plate assembly and the top assembly (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Shaw teaching of Braille display comprising tactile pins with Zarate et al. teaching of Braille display comprising tactile pins, plates, and supporting pegs to effectively produce Braille display yet not scaling up number of tactile pins by providing plates between tactile pins and supporting pegs (Zarate et al.’s Col. 6, Ln. 54-58).

Regarding Claim 2, (Original) the tactile display of claim 1, wherein
Shaw teaches
the capture plate assembly (i.e. please see above citation(s)) comprises an insulator top plate ([0042], FIG. 1-3, i.e. deck … molded plastic).

Regarding Claim 3, (Previously Presented) the tactile display of claim 1, wherein
Shaw teaches
the capture plate assembly (i.e. please see above citation(s)) further comprises an actuator ([0041], FIG. 1-3, i.e. Braille pins 30).

Regarding Claim 4, (Original) the tactile display of claim 3, wherein
Shaw teaches
the actuator comprises a dot ([0044], FIG. 1-3, i.e. hemispherical cap 33A).

Regarding Claim 5, (Previously Presented) the tactile display of claim 4, wherein
Shaw teaches
the dot comprises a Braille dot ([0041], FIG. 1-3, i.e. Braille pins 30).

Regarding Claim 6, (Previously Presented) the tactile display of claim 1, wherein
Shaw teaches
the capture plate assembly further comprises a stator ([0041], FIG. 1-3, i.e. deck 20).

Regarding Claim 8, (Previously Presented) the tactile display of claim 1, wherein
Shaw teaches
the capture plate assembly further comprises a touch-sensitive surface ([0041], FIG. 1-3, i.e. Braille pins 30).

Regarding Claim 10, (Previously Presented) the tactile display of claim 1, wherein
Shaw teaches
the capture plate assembly comprises a foam ([0042], FIG. 1-3, i.e. plastic).

Regarding Claim 11, (Previously Presented) the tactile display of claim 1, wherein
Shaw teaches
the capture plate assembly defines one or more openings ([0041], FIG. 1-3, i.e. apertures 12 and 22).

Regarding Claim 12, (Original) the tactile display of claim 11, wherein
Shaw teaches
said one or more openings comprise openings for screws, dots, Braille dots ([0041], FIG. 1-3, i.e. Braille pins 30), or graphics dots.

Regarding Claim 13, (Previously Presented) the tactile display of claim 1. wherein
Shaw teaches
the capture plate assembly further comprises one or more fasteners ([0042], FIG. 1-3, i.e. joined together by standard hardware).

Regarding Claim 14, (Original) the tactile display of claim 13, wherein
Shaw teaches
said fasteners are not visible to a user ([0037], FIG. 1-2, i.e. FIG. 2 is a cross-sectional view).

Regarding Claim 15, (Previously Presented) the tactile display of claim 1, wherein
Shaw teaches
said capture plate assembly is removable from ([0041], FIG. 1-3, i.e. impermanently joined) the tactile display.

Regarding Claim 16, (Original) the tactile display of claim 15, wherein
said capture plate is assembly is reversibly removable from ([0041], FIG. 1-3, i.e. impermanently joined) the tactile display.

5.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US Patent/PGPub. No. 8360778) in view of Decker (Patent No. US 5685721).

Regarding Claim 21, (Original) Murphy et al. teach the method of claim 20.
However, Murphy et al. do not explicitly teach
the over-driving of one or more actuators moves debris to a location where it can be removed from the tactile display.
In the same field of endeavor, Decker teaches
the over-driving of one or more actuators (Col. 7, Ln. 24-32, FIG. 10, i.e. tactile elements) moves debris to a location (Col. 7, Ln. 24-32, FIG. 10, i.e. outward flow of medium) where it can be removed from (Col. 7, Ln. 24-32, FIG. 10, i.e. accumulation of debris) the tactile display (Col. 5, Ln. 41-44, FIG. 2-3 & 6-7, i.e. Braille-cell display).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Murphy et al. teaching of Braille display cleaning with Decker teaching of Braille display cleaning comprising moving debris outward to effectively improve liability of Braille display by moving debris outward (Decker’s Col. 7, Ln. 30-33).

6.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent/PGPub. No. 20090023116) in view of Zarate et al. (US Patent/PGPub. No. 10692637), and KIM (Patent Application No. KR 101179043).

Regarding Claim 7, (Original) Shaw and Zarate et al. teach the tactile display of claim 6.
However, Shaw and Zarate et al. do not explicitly teach
said stator comprises a steel top plate.
In the same field of endeavor, KIM teaches
said stator (Page 3, Par. 11, FIG. 1, i.e. upper press-plate 10) comprises a steel top plate (Page 3, Par. 11, FIG. 1, i.e. steel material).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Shaw and Zarate et al. teaching of Braille display comprising metal material with KIM teaching of Braille display comprising steel to effectively typeset Braille pins by utilizing steel (KIM’s Page 3, Par. 14-15).

Response to Arguments

7.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

8.	Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.

A.	On P. 7-8 concerning Claim 17, applicant argues that Moon et al. (US Patent/PGPub. No. 20170076633) do not teach “a removable capture plate assembly” but “top portion 200”. However, the Examiner respectfully disagrees because:

I.	Moon et al. (US Patent/PGPub. No. 20170076633) explicitly disclose that “top portion 200” is “is removably joined to the bottom portion 202” [0100], FIG. 4. Please see below.

    PNG
    media_image1.png
    592
    383
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    346
    707
    media_image2.png
    Greyscale


II.	On P. 7, applicant admits that “ “top portion 200”, which is removable”. Please see below.

    PNG
    media_image3.png
    119
    965
    media_image3.png
    Greyscale


III.	On P. 7, applicant argues that Moon et al.’s “top portion 200” has “different functions” and “different component” than that of applicant. However, the Examiner respectfully disagrees because:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., functions and component) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

B.	On P. 9 concerning Claim 20, applicant argues that Murphy et al. (US Patent/PGPub. No. 8360778) do not teach “a method for cleaning” by citing a portion of Murphy et al.’s specification’s Col. 11, Ln. 8-11 that states “This low cost part of the design (frame top wall, cell cap, and pins) eliminates the requirement to clean bio-contaminates on a regular basis”. However, the Examiner respectfully disagrees because:

I.	Applicant partially cites Murphy et al.’s specification out of context.

II.	Murphy et al.’s specification Col. 11, Ln. 8-11 that states “This low cost part of the design (frame top wall, cell cap, and pins) eliminates the requirement to clean bio-contaminates on a regular basis”. That is “the low cost design ... eliminates the requirement to clean bio-contaminates on a regular basis”. Please see below.

    PNG
    media_image4.png
    166
    753
    media_image4.png
    Greyscale


III.	In contrast to applicant’s out of context citing that the reference “complete opposite of cleaning”, Murphy et al.’s specification’s Col. 11, Ln. 8-11 that states “The Braille cell PCB that contains the expensive high voltage control circuitry, expensive bimorph actuators, and critical alignment is reused in a new, clean mechanical chassis/backplane during cleaning”. That is some parts are designed as low cost to eliminate requirement for bio-contaminates. Majority of expensive parts are clean for reused/renew.. Please see below.

    PNG
    media_image5.png
    155
    700
    media_image5.png
    Greyscale


C.	Also on P. 9 concerning Claim 20, applicant argues that Murphy et al. (US Patent/PGPub. No. 8360778) do not teach “over-driving one or more actuators” by citing that “high voltage control circuitry” is not the same as “over-driving and/or movement of an actuator”. However, the Examiner respectfully disagrees because:

i.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., and/or movement of an actuator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

ii.	According to applicant’s specification [0043] explicitly states that “In certain of these embodiments, a cleaning mode may over-drive of the magnet actuators, energizing them with excess current beyond that typically needed” which is analogous to Murphy et al.’s “high voltage control” since higher voltage would inherently mean higher current (excess current) according to fundamental physics and electrical law,
Ohm’s Law, I = V/R
where V is voltage, I is current, and R is a resistance. Please see below.

    PNG
    media_image6.png
    337
    1271
    media_image6.png
    Greyscale


9.	All dependent claims are properly rejected or objected as shown above.

10.	Applicants’ Response to the Non-Final Office Action, 08/17/2022, has been entered and made of record. Claim(s) 1 is/are amended, Claim(s) 9 is/are cancelled. Thus, Claim(s) 1-8 and 10-21 is/are pending in this application.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628